Langione, Catterson & LoFrumento, LLP v Schael (2017 NY Slip Op 01684)





Langione, Catterson & LoFrumento, LLP v Schael


2017 NY Slip Op 01684


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-00446
2015-00450
 (Index No. 10921/13)

[*1]Langione, Catterson & LoFrumento, LLP, etc., respondent, 
vCourtney Schael, appellant.


McCusker, Anselmi, Rosen & Carvelli, P.C., New York, NY (Michael R. Futterman of counsel), for appellant.
Catterson & LoFrumento, LLP, Garden City, NY (Jeffrey L. Catterson of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of contract and on an account stated, the defendant appeals from (1) an order of the Supreme Court, Nassau County (McCormack, J.), entered August 21, 2014, which granted that branch of the plaintiff's motion which was for summary judgment on the cause of action for an account stated, and (2) a judgment of the same court dated October 24, 2014, which, upon the order, is in favor of the plaintiff and against her in the total sum of $88,086.06.
ORDERED that the appeal from the order is dismissed; and it is further,
ORDERED that the judgment is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]).
The plaintiff established its prima facie entitlement to judgment as a matter of law on the cause of action for an account stated for legal fees due and owing from the defendant up to April 4, 2006 (see Law Offs. of Clifford G. Kleinbaum v Shurkin, 88 AD3d 659, 660). In opposition, the defendant failed to raise a triable issue of fact (see Darby & Darby v VSI Intl., 95 NY2d 308, 315), or establish that the motion was premature pending discovery (see Vikram Constr., Inc. v Everest Natl. Ins. Co., 139 AD3d 720, 721).
Accordingly, the Supreme Court properly granted that branch of the plaintiff's motion which was for summary judgment on the cause of action for an account stated.
DILLON, J.P., AUSTIN, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court